Citation Nr: 0611904	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  99-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.  

2.  Entitlement to service connection for a left knee 
disorder, including arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In these matters, in October 2000, the Board issued a 
decision that was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 Order, 
the Court vacated the Board's decision.  The Board issued 
another decision in March 2003.  That decision was also 
appealed to the Court.  In a December 2003 Order, the Court 
vacated the Board's decision.  

In June 2004, the Board remanded the matters to the RO.  In 
January 2006, the RO issued a supplemental statement of the 
case in which it continued the denial of the appellant's 
claims.  

The veteran has requested that the Board obtain an opinion 
for an independent medical expert as to whether he has a left 
knee disorder related to service; claiming that the August 
2004 VA examination was inadequate.  It is the judgment of 
the Board that the medical questions posed by this case are 
not so complex as to require obtaining an advisory opinion 
from an independent medical expert; however, on remand, the 
Board will require that a VA examiner, who has not already 
examined the veteran, perform the examination.  38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).

The issue of service connection for a left knee disorder, to 
include arthritis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Ulcerative colitis was first diagnosed many years after the 
veteran's separation from active duty service and is not 
etiologically related to service.  


CONCLUSION OF LAW

Ulcerative colitis was not incurred in or aggravated by 
active military service, nor was a gastric ulcer shown within 
the first post-service year.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's initial claim and the 
initial RO rating determination were received in June 1998, 
prior to enactment of VCAA.  Thereafter, in a July 2004 
letter, the RO advised the appellant of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  The veteran 
was advised to submit any evidence in support of the claim.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error. 

In addition, it appears that all necessary development has 
been completed.  Identified private treatment and 
hospitalization records are associated with the claims 
folder.  In addition, the veteran was afforded VA 
examinations, as described in greater detail below. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the Veterans' Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection 
for ulcerative colitis.  Because this claim is being denied, 
any other notice requirements beyond those cited for service 
connection claims, are not applicable, as this denial renders 
any effective date issue moot.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The veteran's service medical records do not include 
complaints, symptomatology or treatment for complaints 
pertaining to a gastrointestinal disorder.  

Private treatment records, dating from October 1984 to June 
1990, show that the veteran first complained of diarrhea of 
one week's duration in late October 1984, approximately 2 
weeks following his separation from service.  A November 1984 
upper gastrointestinal (GI) series noted some irritability of 
the duodenal bulb suggestive of active inflammation in that 
area.  A small bowel X-ray series showed no abnormalities of 
the jejunum or ileum.  The veteran next complained of 
diarrhea in September 1985; however, no diagnosis was 
rendered.  

A June 1987 upper gastrointestinal series noted mild mucosal 
edema in the duodenal bulb, but no definite ulceration.  A 
barium enema study of the veteran's colon indicated that the 
colon and terminal ileum were normal.  In an April 1988 
treatment record, it was noted that the veteran had had off-
and-on symptoms of diarrhea approximately every month since 
his training in the service.  The veteran gave a history of 
having diarrhea and gas problems for over four years.  He 
related that an upper and lower (GI) series conducted six 
months before, had indicated an ulcer; however, it was no 
longer present.  The diagnosis was ulcerative colitis.  

A July 1988 Oaklawn Hospital record reveals that the veteran 
had been diagnosed with chronic ulcerative colitis for 
approximately one year.  Later treatment records show ongoing 
treatment for flare-ups of the condition.  In June 1990, the 
veteran underwent a total proctocolectomy and S-pouch with 
loop ileostomy for mucosal ulcerative colitis.  The loop 
ileostomy was closed in September 1990.  The veteran's 
subsequent private medical records, through February 2002, 
show periodic antibiotic treatment for pouchitis.

In August 1998, the veteran submitted statements from his 
wife and a friend. The friend indicated that he had known the 
veteran since June 1980 and was aware that he had stomach 
problems with frequent bouts of diarrhea since 1984.  He also 
stated that the veteran currently had difficulty walking and 
often limped.  The veteran's wife stated that she had known 
him since 1985 and that he had suffered from chronic diarrhea 
since that time.  She also stated that the veteran had 
arthritis in his large joints, particularly his left knee and 
hip and that he had to use a cane on occasion to assist him 
in walking.

During his September 1999 personal hearing, the veteran 
testified that he had approximately four bouts of diarrhea 
during his active duty service.  These bouts were accompanied 
by low-grade fevers, but not by any weight loss.  The veteran 
stated that he did not seek treatment for his diarrhea at the 
time because he was "a good soldier" and did not seek 
treatment for every complaint.  He testified that he was 
discharged from the service on the 11th of October and was 
seen by a private physician on the 26th of that same month 
for complaints of diarrhea.  

The veteran underwent VA examination in February 2003.  The 
report of the examination noted that the examiner had 
reviewed the claims file.  The diagnoses were chronic 
ulcerative colitis, with proctocolectomy, and pouchitis.  The 
examiner offered that there is no specific known cause of the 
ulcerative colitis, and it is not service connected; however, 
stress, in life or in the service may have aggravated the 
condition.  

The veteran underwent a VA examination in August 2004.  At 
such time, he complained of 4-6 loose bowel movements per 
day.  He had no current pouchitis symptoms.  He had no 
abdominal pain, nausea, vomiting or fever.  His weight was 
stable.  Following a physical examination, he was assessed 
with a history of ulcerative colitis diagnosed in 1987-1988, 
status post proctocolectomy and ileonanal anastomisis in 1990 
followed by 2-3 episodes of pouchitis per year.  The examiner 
noted that the etiology of the ulcerative colitis was 
unknown, and therefore could not say if his service 
contributed to this.  He opined that it was "likely that 
ulcerative colitis was not service connected although per 
patient he had diarrhea during service."  


Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  See 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including gastric ulcers).  

Upon review of all of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for ulcerative colitis.  In this 
matter, the veteran has a current disability manifested by a 
history of ulcerative colitis.  The disability, however, is 
not shown to have initially manifested during service.  
Rather, his service medical records are silent for any 
treatment for the disability.  While the veteran was treated 
for diarrhea within a short time following discharge from 
service, and has continually sought treatment for some for a 
gastrointestinal disorder since such time, there remains 
insufficient evidence to conclude that the disability was 
initially manifested during service.  Rather, VA examiners in 
February 2003 and August 2004 both concluded that the 
condition was not service-connected.  

Additionally, the April 1998 private physician's recordation 
of a history of in-service diarrhea does not constitute 
competent medical evidence, as it appears to be a recitation 
of lay history by the veteran and is not supported by the 
competent evidence of record showing not treatment for 
diarrhea during service.  See generally, LeShore v. Brown , 8 
Vet. App. 406 (1995).  

With respect to the February 2003 VA examiner's opinion that 
stress in life or in the service may have aggravated the 
condition, the Board's affords such statement no probative 
weight.  In this respect, there is no competent evidence of 
treatment for ulcerative colitis during service and further, 
there is no evidence that the veteran experienced any stress 
during service.  In addition, the examiner's opinion that it 
"may" have aggravated the condition makes the statement too 
speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  

The Board acknowledges the veteran's statement that he had, 
but failed to seek treatment for diarrhea during service.  
The Board has also considered the appellant's belief that 
diarrhea during service caused his current ulcerative 
colitis.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to diagnose himself as having ulcerative colitis 
disease, or to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, while the veteran 
can certainly testify that he had diarrhea during service, 
such statement does not establish that he had continuity of 
symptomatology for ulcerative colitis.  Rather, the Board 
finds more probative the competent objective evidence of 
record that shows no treatment for ulcerative colitis during 
service or within a short time thereafter.  

In sum, the Board finds that the veteran's ulcerative colitis 
was not incurred in or aggravated by his active duty service, 
nor was there clinical evidence of a gastric ulcer within a 
year following discharge from service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine. However, as the preponderance 
of the evidence is against the veteran's claim on this issue, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

ORDER

Service connection for ulcerative colitis is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claim for service connection for a left knee 
disorder, to include arthritis.  In this respect, the Board 
finds that additional examination is warranted to assist the 
Board in answering the question of the current nature of any 
left knee disorder and whether such is etiologically related 
to service.  

This matter was previously remanded by the Board to the RO in 
June 2004.  The veteran underwent a VA examination in August 
2004.  At that time, while there were MRI findings that the 
veteran had no ACL, likely due to a chronic tear, as well as 
x-ray evidence of degenerative changes, and clinical findings 
that the veteran wore a brace, had steroid injections, and 
pain, cracking, and popping in the knee, the examiner opined 
that the veteran had no current disability.  To help clarify 
this apparent inconsistency in the clinical findings, the 
Board finds that a new examination is warranted.  

Moreover, in February 2006, the veteran submitted additional 
evidence pertaining to treatment of the left knee disorder.  
Such evidence was submitted without a waiver of initial RO 
review.  The evidence, in part, reflects that in October 
2005, the veteran underwent a diagnostic arthroscopy with 
arthroscopic-assisted anterior cruciate ligament 
reconstruction utilizing peroneus longus tendon graft.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, as this issue is 
being remanded and these questions are potentially involved 
in the present appeal, proper notice must be given under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken. 38 C.F.R. § 19.9 (2005).  Additionally, where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993). 

Although further delay is regrettable, the Board finds that 
in order to ensure full compliance with due process 
requirements, further development is necessary. Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
left knee.  The examination is to be 
performed by a physician with experience 
in orthopedic medicine, and must be 
someone other than the physician who 
conducted the August 2004 VA examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Following a review of the claims file, 
the physician should opine as to whether 
the veteran has a current left knee 
disability.  If the veteran has a current 
left knee disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that such was 
incurred during service, or whether 
arthritis was incurred during the one 
year period following separation from 
service.  

If the examiner is unable to provide the 
requested opinion, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for a left 
knee disorder, to include arthritis, in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include consideration of the new 
evidence since the last supplemental 
statement of the case, as well as clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


